Citation Nr: 1102921	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-17 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of both arms, 
to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to September 
2003.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2003 rating decision issued 
in November 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied service connection for CTS and for 
arthritis of the cervical spine and of both arms.

Subsequently, in a November 2006 rating decision, the RO 
confirmed the previous denial of service for CTS because new and 
material evidence had not been received; however, in light of the 
discussion in the following paragraph, this issue remains on 
appeal from the original 2003 rating decision.

In a June 2009 remand, the Board noted that the Veteran reported 
numbness radiating into both arms due to his cervical spine 
disorder.  (See August 2004 Notice of Disagreement (NOD)).  Given 
the claims of numbness into both arms, the Board found that the 
Veteran's NOD included bilateral CTS and that the issue of 
entitlement to service connection for arthritis of the cervical 
spine should also address neurological involvement of the upper 
extremities, if any, in addition to the Veteran's claim of 
arthritis in both arms, to include as secondary to the Veteran's 
service-connected lumbosacral disc disease.  In light of the 
Board's decision granting service connection for bilateral CTS, 
the Board has recharacterized the issues on appeal as described 
on the title page.
 
The issue of service connection for arthritis of the cervical 
spine is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


FINDING OF FACT

The evidence of record shows that Veteran's bilateral CTS is 
related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral CTS are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  VA's notice requirements 
apply to all five elements of a service-connection claim: Veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Given the Board's favorable disposition granting service 
connection for bilateral CTS, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the appeal as to this issue have been accomplished.

II. Analysis

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested 
to a compensable degree within one year of discharge from active 
duty, shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310, service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records show that, in April 1981, the Veteran 
was treated for blunt trauma to the left hand, 30 minutes ago.  
Swelling, slight discoloration and decreased range of motion with 
slight pain upon palpation was found on examination.  X-rays 
revealed swelling but no fracture.  The assessment was contusion 
to the left hand.  During a November 1984 reenlistment 
examination, the Veteran complained of swollen or painful joints.  
In September 1985, he was treated for complaints of pain and 
stiffness in the right hand.  X-rays revealed no gross 
abnormality.  In July 1986, the Veteran complained of recurrent 
pain of three weeks' duration and tenderness in the right palmar 
mid carpal area and loss of grip.  He indicated that when the 
weather is worse (for example, dampness) the pain and stiffness 
increased.  The Veteran also complained of some numbness, but 
denied tingling.  Right wrist x-rays were within normal limits.  
The assessment was mild tendonitis.  In March 1987, the Veteran 
complained of recurrent tendonitis in the right hand for 1 1/2 
days.  There was decreased range of motion secondary to diffuse 
pain on examination.  The assessment was pain, unknown etiology, 
rule out gout and arthritis.  In an August 1988 report of medical 
history, he again complained of swollen or painful joints.  The 
examiner noted a history of right wrist tendonitis, no 
recurrence.  During a May 1989 examination, the Veteran 
complained of swollen or painful joints in a report of medical 
history.  During a January 1990 and August 1993 examinations, the 
Veteran complained of swollen or painful joints.  The examiners 
noted tendonitis of the right hand/wrist with joint pain 
intermittently, on no medications.  He was treated for 
paresthesia in the ulnar distribution of both hands in January 
2002.  X-rays of the cervical spine to assess the extent of 
degenerative changes or other abnormalities were normal.  In May 
2002, the Veteran complained of bilateral upper extremity 
paresthesia but no weakness, which was given as the assessment 
too.  

In January 2003, x-rays were performed to assess for arthritic 
changes or other abnormalities after the Veteran complained of 
three months of constant right elbow pain with intermittent 
numbness of the fingers and hand and weakness of the right arm 
and intermittent radiating pain of the lateral aspect of the 
arm/elbow.  However, five views of the elbow were suboptimal due 
to cut off of the posterior elbow soft tissues from the lateral 
view.  Bony alignment and mineralization were normal.  There was 
no evidence of fracture or dislocation.  The joint spaces, bony 
outlines, osseous and visualized soft tissue structures were 
normal.  The x-ray impression was grossly normal elbow with 
limited lateral view.  The assessment was right arm pain with 
weakness.  On a February 2003 risk assessment, the Veteran 
reported pain in the elbow when doing physical activity and a 
bone, joint, or muscle problem that might prevent him from doing 
physical activity of any kind.  At a February 2003 neurological 
consult, the Veteran was noted to have some give-way weakness in 
his right arm, worse at the triceps and hand grip strength which 
was give-way in character was attributed to pain.  The assessment 
was possible osteoarthritis affecting his left arm and neck 
versus possible CTS.  EMG and nerve conduction studies were 
recommended.  Naval Hospital Pensacola records reflect that the 
nerve conduction studies were ended early due to pain.  The right 
median SNAP was delayed.  Conclusion was, although CTS could not 
be diagnosed, the Veteran's delayed median SNAP suggested it.  
Also with his history of lumbar degenerative disk disease and 
examination, it was thought that the Veteran had early 
osteoarthritis which could very well worsen over a long period.  
During his August 2003 separation examination, the Veteran 
complained of arthritis and numbness in the hands.  No evaluation 
was done of the spine or other musculoskeletal system.

During an August 2003 VA general medical examination, the Veteran 
gave a history of numbness in the hands.  His primary complaint 
was that his hands went to sleep while he was driving a car and, 
if he moved his hands around, the symptoms went away.  Normally, 
the entire hand was affected.  The examiner indicated that it was 
probably vascular rather than neurological in nature.  X-rays of 
the elbows and arms did not show any evidence of arthritis, so 
that was ruled out.  The examiner found no significant 
abnormalities of the upper extremities on physical examination.  
Cranial nerves II through XII were grossly intact.  The diagnoses 
included numbness in the hands, etiology of which had never been 
determined.  It was a question of CTS or arthritis, but the 
diagnosis had never been made.

In December 2004, the Veteran reported dysesthesia in both hands.  
Following a physical examination, the assessment included CTS, 
for which he underwent physical therapy.  During a May 2005 VA 
occupational therapy initial evaluation consult, the Veteran 
reported numbness when driving at night and being unable to do 
yard work and to write due to pain.  He also complained of hand 
cramps with use.  Goals included ability to cut grass and to be 
able to use hands afterwards, to drive without hand numbness, and 
to sleep without numbness waking him up.  The results of the 
physical examination were consistent with bilateral CTS with hand 
weakness but no intrinsic atrophy.  Mild edema was noted.  In 
addition to tendon gliding exercises, splints were to be worn at 
all times except exercise, baths, and driving/lawn care (when 
anti-vibration gloves were to be used).

After reviewing the claims file, an August 2006 VA neurological 
examiner noted that the Veteran first developed symptoms in the 
mid-1980s, when he developed pain and tingling in both hands and 
use of a splint was recommended for a while.  He was later 
treated conservatively at the Philadelphia Naval Hospital.  In 
Italy, he continued to have tingling of the index finger and 
thumb and cramps in his hands.  An EMG was done in 2002 at the 
Pensacola Naval Hospital.  After strength testing at the Biloxi 
Naval Hospital, he was sent to the Pensacola VA clinic, where he 
was given splints, but no surgery was recommended.  At this time, 
the Veteran was working part-time as a security guard, but he 
could not write for any length of time because of cramping of his 
fingers.  He could not grab little things.  Following a 
neurological examination, the impression was possible CTS, 
recommend EMG nerve conduction velocity study as part of the 
evaluation.  In an October 2006 addendum, the VA examiner noted 
that he had gone through the old records and that an undated EMG 
report from the Pensacola Naval Hospital was incomplete because 
the Veteran could not tolerate the pain and so the test was 
aborted.  He also could not tolerate the EMG at the VA Medical 
Center (VAMC) on October 4, 2006.  The conclusion was it "is as 
likely as not that the symptoms are related to [ ] military 
service."

After reviewing the claims file and examining the Veteran, a 
December 2009 VA spine examiner indicated that the Veteran's 
"arm symptoms do NOT follow the pattern of cervical root disease 
and there are no findings on examination that would support a 
diagnosis of cervical root disorder (cervical radiculopathy)."  
This VA examiner also stated that he Veteran's "arm symptoms do 
NOT follow the pattern for median nerve entrapment at the wrist 
(carpal tunnel syndrome) based on established medical knowledge 
about the distribution of motor and sensory fibers of the median 
nerve in the forearm and hand."  She added that the Veteran's 
arm and hand symptoms may be due to soft tissue, muscle and joint 
disease, but it is outside of the scope of neurologic practice to 
comment on whether soft tissue, muscle or joint disease is caused 
by the Veteran's service, noting she could not provide an opinion 
about this without resorting to speculation.  Finally, the 
December 2009 VA examiner added that the Veteran's arm and hand 
symptoms are unrelated to his lumbosacral disease as the spinal 
roots for the arms (C4-T1), which later form the nerves to the 
arms, exit the spinal column in the cervical region and travel 
through the brachial plexus and are not affected by disease in 
the lumbar or sacral regions.  This latter opinion was based on 
knowledge of the anatomy and physiology.

In light of the above, in particular, treatment for continuing 
problems with numbness and pain during and after service, the May 
2005 VA occupational therapy evaluation and the October 2006 
addendum opinion, the Board finds that the evidence is at the 
very least in equipoise that the Veteran has bilateral CTS that 
is related to active service.  The Board acknowledges the 
negative opinion provided by the December 2009 VA spine examiner 
that the Veteran's symptoms do not follow the pattern for median 
nerve entrapment at the wrist (CTS); however, this opinion is 
counterbalanced by the VA occupational therapist's findings and 
the August 2006 VA neurological examiner's addendum opinion.  
Therefore, resolving all doubt in the Veteran's favor, the Board 
concludes that service connection for bilateral CTS is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral CTS is granted.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

In compliance with the Board's June 2009 remand, in an August 
2009 letter, the Veteran and his representative were given 
corrective VCAA notice and asked to identify medical care 
providers who had treated him for arthritis of the cervical spine 
and both arms.  He did not respond.  He was also provided a VA 
spine examination in December 2009 by a neurologist, who 
indicated that the etiology of the arthritic changes noted on the 
recent cervical spine MRI scan was unknown, adding later that it 
was outside the scope of neurologic practice to comment on 
whether soft tissue, muscle or joint disease was caused by the 
Veteran's military service.  As noted above, following a February 
2003 neurological consult, the assessment was possible 
osteoarthritis affecting his left arm and neck versus possible 
CTS.  Consequently, the Board's remand instructed VA to schedule 
the Veteran for an orthopedic examination, not a neurological 
examination, to obtain an etiological opinion.  (Emphasis added.)  
This must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine the etiology and nature 
of the Veteran's arthritis of the cervical spine, 
to include neurological involvement of the upper 
extremities, if any.

The following considerations will govern the 
examination:

a.  The claims file and copies of this 
remand and the June 2009 remand must be 
reviewed by the examiner.  The examiner 
must acknowledge receipt and review of 
the claims file, the medical records 
obtained, and copies of this remand and 
the June 2009 remand.

b.  If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All necessary 
testing should be done.  The examiner 
should review the results of any testing 
prior to completion of the examination 
report.  The examination report should 
include discussion of the Veteran's 
documented medical history and assertions, 
the December 2009 VA examiner's opinion, 
and all clinical findings should be 
reported in detail.  The examiner should 
provide details about the onset and 
severity of the symptoms of any cervical 
spine disorder found.  

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. 

The examiner should determine the etiology 
of any disorder of the cervical spine, to 
include arthritis, that may be present and 
whether it is at least as likely as not 
(50 percent or greater probability) related 
to the Veteran's complaints in service or 
had its onset in service or within one year 
after his discharge from service on 
September 30, 2003.  The examiner should 
further comment on whether, and to what 
extent, such disorder(s) was proximately 
caused by or worsened beyond its natural 
progression by any service-connected 
disability, in particular, his lumbosacral 
disc disease with traumatic arthritis.  The 
Veteran is also service connected for 
dysthymic disorder, tinnitus, left ear 
hearing loss, and gastroesophageal reflux 
disease.  The examiner should determine if 
there is upper extremity involvement, to 
include radiculopathy and arthritis, due to 
a cervical spine disorder, if any, and the 
examiner should distinguish between any 
disorder(s) of the arms due to cervical or 
arthritic issues and the Veteran's carpal 
tunnel symptoms. 

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a comprehensive printed 
report.  If any requested opinion cannot be 
given, the examiner should state the reason(s) 
why.

2.  The Veteran is hereby notified that it is his 
responsibility to report for the examination(s) 
and to cooperate in the development of the claim.  
The consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not report for 
any scheduled examination, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the Veteran's last 
known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable. 

3.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, readjudicate the service-
connection claim remaining on appeal, to include 
on a direct, presumptive and secondary basis, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear reasons 
and bases for all determinations, and afford them 
the appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


